DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments


Applicant’s arguments, see pages 5-8, filed 6/29/2022, with respect to claims 1-3, 6, 7, & 9-11 have been fully considered and are persuasive.  The rejection of said claims has been withdrawn. 

Reasons for Allowance


Claims 1-3, 6, 7, & 9-11 are allowed.



The following is an examiner’s statement of reasons for allowance: 
 	Regarding Claim 1, the cited prior art of record does not teach or fairly suggest a bonded substrate comprising: a substrate; a metal plate that forms a stacked state along with the substrate, has a first surface on the substrate side and a second surface on an opposite side of the first surface, and has an edge of the first surface, which is located outside an edge of the second surface when viewed in a stacking direction; and a bonding member that is disposed between the substrate and the metal plate, so as to bond the metal plate to the substrate, and protrudes from the edge over an entire periphery of the metal plate when viewed from the stacking direction, wherein for at least one of a plurality of cut surfaces obtained by cutting the bonded substrate along the stacking direction, a length from a portion corresponding to a peripheral edge of the first surface to a portion corresponding to a peripheral edge of the second surface in an orthogonal direction orthogonal to the stacking direction is a peripheral surface length A in millimeters, a length of a protruding portion of the bonding member in the orthogonal direction is a protrusion length B in millimeters, and a distance from the first surface to the second surface is a thickness C in millimeters of the metal plate,

    PNG
    media_image1.png
    79
    240
    media_image1.png
    Greyscale

a peripheral surface of the metal plate that connects an entire peripheral edge of the first surface and an entire peripheral edge of the second surface includes an inclined surface, -2-Application No. 17/278,611 in the at least one of the plurality of cut surfaces, an inclination angle in degrees of the inclined surface with respect to the orthogonal direction is θ,
θ>69,
an area of a cross section that is a right-angled isosceles triangle where the hypotenuse is a straight line from the portion corresponding to the peripheral edge of the first surface to inside of an upper surface of the metal plate and a leg is coincident with the first surface is S1, 
an area of the cross section that is from the hypotenuse to outside of the substrate is S2, and
0.6 ≤ S2 / S1.
	Thus, these limitations, in combination with, the other features of the claim, are found to be neither disclosed by nor obvious in view of the prior art of record. Each of claims 2, 3, 6, 7, & 9-11 depends either directly or indirectly upon claim 1 and thus is allowable for at least the same reasons. 
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829.  The examiner can normally be reached on Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RJA/Examiner, Art Unit 2847 
/William H. Mayo III/Primary Examiner, Art Unit 2847